 1
     THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 442-4022
 5
                          IN THE UNITED STATES DISTRICT COURT
 6
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8
                                                )
 9   UNITED STATES OF AMERICA,                  )   Case No.: 2:18-cr-00119-WBS
                                                )
10                                                  STIPULATION AND [PROPOSED]
                   Plaintiff,                   )
                                                    ORDER FOR CONTINUANCE OF
11                                              )   PRETRIAL RELEASE VIOLATION
            vs.                                 )   HEARING
12
                                                )
13   FIRDOS SHEIKH,                             )   Date: April 24, 2019
               Defendant.                       )   Time: 2:00 p.m.
14                                              )   Judge: Hon. Carolyn K. Delaney
15
16                                       STIPULATION
17          The United States of America through its undersigned counsel, William E. Nolan,
18   Special Litigation Counsel for the Civil Rights Division, together with Thomas A.
19   Johnson, counsel for defendant, Firdos Sheikh, hereby stipulate the following:
20      1. By previous order, this matter was set for Pretrial Release Violation Hearing on
21          April 3, 2019.
22      2. By this stipulation, the parties now move to continue the Pretrial Release Violation
23          Hearing to April 24, 2019, at 2:00 p.m. Time has previously been excluded to May
24          20, 2019.
25      3. A continuance is requested because both parties need additional time to prepare
26   for the hearing.
27
28


                                                                                              1
 1   IT IS SO STIPULATED.
 2
     DATE: April 3, 2019
 3                                  /s/ Thomas A. Johnson
                                    THOMAS A. JOHNSON
 4                                  Attorney for Firdos Sheikh
 5
     DATED: April 3, 2019
 6
                                     /s/ William E. Nolan
 7                                         WILLIAM E. NOLAN
                                           Special Litigation Counsel
 8                                         Civil Rights Division
 9
                               ORDER
10
           IT IS SO ORDERED.
11
12
     Dated: April 3, 2019.
13
14                             ___________________________________
                               United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                        2
